In my opinion, the court has achieved a construction which results in a defeat of the testator's intention. While it is axiomatic that the testamentary purpose is to be derived from the four corners of the will in the light of the circumstances under which the instrument is written, the application of this rule of construction does not disregard the relative importance of the several parts of the whole document. So, while the ninth and eleventh items must be considered in the ascertainment of the testator's intention, their scope was administrative, and their operation dependent upon the existence of the bequests and devises of the seventh item of the will. So, if a clear expression of the testamentary intention be found in the primary seventh item, this intention would normally not be modified by expressions, unless clearly controlling, of the subsidiary ninth and eleventh items. The opinion of the majority of the court rests largely upon the argument that these last named items indicate that a joint tenancy was not created by the words of survivorship, and that the partition and division in kind provided for in these items with respect to the realty and personalty given in trust is conclusive that a tenancy in common was created.
As stated, the partition and division were administrative matters to take place at the times and in the manner specified, in the course of the trust previously created. The provisions of these two items were not repugnant to the gifts of the *Page 375 
seventh item, because the portions relating to the division of the personal property and the partition of the real estate expressly declare the trustees shall continue to hold the partitioned realty and divided personalty as theretofore, except in so far as the corpus of the trust may be affected by its separation into these parts instead of remaining an undivided unit. Whether the children took at the death of the testator their equitable interests as joint tenants or as tenants in common is immaterial, since the will contemplated the destruction of any simultaneous partial life interests in the whole of the equitable trust estate by its division and partition into as many equal shares as there were surviving children, and the allocation of a share to every one of such children. After these allotments, the legal estate remained in the trustees, but every one of the surviving children had a separate equitable interest in his respective distinct part of the corpus, and so, unity of possession in the whole equitable estate being thus destroyed by severance, any prior equitable co-ownership, whether an equitable interest in joint tenancy or in common, was at an end. Tiffanyon Real Property (2nd Ed.), sec. 192, p. 643. Even if the precedent equitable interest were one in common, the benefit of a survivorship might exist, because, as stated in Jarman onWills: "And Bayley, J., observed with great truth, `A tenancy in common, with benefit of survivorship, is a case which may exist without being a joint tenancy, because survivorship is not only characteristic of a joint tenancy.'" 2 Jarman on Wills (6th Ed.) 1561, 1562 (star); Doe d. Barwell v. Abey, 1 M.  S. 428, 105 Eng. Reprint 160; Taafe v. Conmee, 10 H.L. Case. 78. Moreover, it is not perceived how any question of either a joint tenancy or a tenancy in common arises with respect to the equitable interests of the five children in the trust estate, since, accurately speaking, they are not cotenants nor joint tenants, but members for life of a closed, though diminishing, class, with the benefit of survivorship in the whole of the trust estate, in which their several interests are defeasible only to the extent of the part of any member in the corpus, upon the contingency of his dying leaving issue surviving *Page 376 
him. Tiffany on Real Property (2nd Ed.), sec. 204, pp. 716-718.
It is therefore submitted that the separation of the corpus into as many parts as there were surviving children was for the purpose of equalization and of the more convenient management of the trust, and that there is nothing to be found in the wording of the ninth and eleventh items that would show a testamentary intention in any way different from that expressed in the seventh item. By this seventh item all the residuary real and personal property is devised and bequeathed to trustees to have and to hold, after the death of the widow, for the use and benefit of five named children, and any others who might be borne to the testator, share and share alike, and to the survivors and survivor of them, and, upon the death of the survivor, then for the use and benefit of and unto such persons or person as may at that time be testator's right heirs, share and share alike, perstirpes and not per capita, provided, however, that if any or every of said children shall die leaving issue of his or her body, then and in that event shall the part or share of him or her so dying of or in the trust estate not pass or belong to the surviving children, child, or testator's right heirs, as above provided for, but shall go to and become the absolute property of such issue, share and share alike, per stirpes and not percapita.
Difference of opinion may arise with reference to the wisdom of this disposition; and the cestui que trust now in being may prefer, because of interest, another view, but it is clear to the author of this dissent that the testator, in obedience to a natural and common sentiment among men, desired to provide a trust until the last of his children should die, and to assure his estate going to his own blood, by directing that, upon the death of every child, the share of the one so dying should be discharged of the trust and pass to the child's issue, and, in default of such issue, in trust to the testator's surviving children or child for life, and, after the death of the last surviving child, the trust to end and the estate to pass to such child's issue, per stirpes and not per capita, and, in default of such issue, then to the heirs of the testator, perstirpes *Page 377 
and not per capita. In order to effectuate this prevailing testamentary intention, the residue of the entire estate was bequeathed and devised to trustees in trust for the use and benefit of the five children of the testator, for their joint lives and those of the survivors and of the survivor of them, and, at the death of such survivor, then, with all accruals, to the testator's right heirs, per stirpes and not per capita, defeasible, however, as to the share of any or every child of the testator, upon the happening of the contingency of such child dying leaving issue, by an executory limitation over of such share, discharged of the trust, to the issue of such child so dying. Hill v. Safe Deposit  Trust Co., 101 Md. 60, 66,60 A. 446; Anderson v. Brown, 84 Md. 261, 35 A. 937; Wilson v.Bull, 97 Md. 128, 135, 54 A. 629; Merowitz v. Whitby,138 Md. 222, 113 A. 651; Iglehart v. Hall, 140 Md. 293, 304, 305,117 A. 889; Ridgely v. Ridgely, 147 Md. 419, 422, 423, 128 A. 131;Miller's Construction of Wills, sec. 276, p. 780; Tiffany onReal Property (2nd Ed.), secs. 144, 103, 169-171.
By this construction of the will the share of Perlee L. Rieman, a child of the testator who has died without issue, would not vest in his four surviving sisters and brothers absolutely and in fee simple, discharged of the trust, but would remain as part of the corpus of the trust for devolution as prescribed by the terms of the will. *Page 378